EXHIBIT 10.1
 
Licensing Agreement


Party A: Winner Group Limited
Address: Winner Industrial Park, Bulong Rd. Longhua Shenzhen
Authorized representative:


Party B: Jianquan Li
Address: Winner Industrial Park, Bulong Rd. Longhua Shenzhen


Whereas:

   

1.
Party A is a limited liability company incorporated in Cayman Islands. Its
subsidiaries set up in the People’s Republic of China (“PRC Subsidiaries”) are
mainly engaged in development, production and sales of medical apparatus
products. Party B is the controlling shareholder of Party A;




2.
Party B owns three technical know-how (“Know How”) as listed in Schedule 1 of
this Agreement and is currently applying for patents in PRC and other 30
countries, and preliminary reviews for such applications have been passed in
some 8 countries;




3.
To facilitate the rapid development of Party A and its PRC Subsidiaries, Party B
agrees to license Party A and its PRC Subsidiaries the right to use the Know-how
and Party A agrees to accept such license.



Now, therefore, through friendly consultation, the parties have reached the
following agreements:



1.
License For the Know-how

1.1
Party B agrees to grant Party A and its PRC Subsidiaries the perpetual license
to the Know-how from the signing date of this Agreement.




1.2
Party B agrees that upon its obtaining patent rights for the Know-how, if,
according to PRC laws and regulations, Party B needs to conduct registration or
filing procedure with competent PRC authority for licensing of the patented
Know-how, it shall cooperate with Party A to go through such procedures.




1.3
Both parties agree that without prior written consent of Party B, Party A and
its PRC Subsidiaries shall not license any other party the right to use the
Know-how.

 

2.
License Fee

2.1
Party B agrees that its license for Know-how to Party A and its PRC Subsidiaries
is free of charge.




2.2
Party A agrees that as compensation to Party B’s free license, it shall bear all
the cost and expenses incurred relating to the patent applications for the
Know-how.

 

3.
Miscellaneous

3.1
This Agreement shall become effective once it is signed and stamped by both
parties. This Agreement is in two originals. Each party shall retain one
original and they are of the same legal effect.




3.2
This Agreement shall replace any oral or written agreement/arrangement reached
by and between Party B and Party A as well as any of its PRC Subsidiaries
previously, including but not limited to the Letter of Undertaking issued by
Party B to Winner Medical (Huanggang) Co., Ltd.on September 22nd 2005.



Party A: Winner Group Limited Party B: Jianquan Li


Date: December 1st, 2005 Date: December 1st, 2005
 
 
 
-1-

--------------------------------------------------------------------------------

 

Schedule 1:


Patents Application of Party B:


Name
Application Number
Type
Country
Status
manufacture method of the 100% cotton non-woven medical dressings
20051033147.1
Invention
PRC
Apply on 6 February 2005
Has passed initial exam
Spunlace non-woven fabric with X thread
200520055659.3
Utility Model
PRC
Apply on 17 March 2005
Spunlace non-woven fabric with X thread and its manufacture method
200510033576.9
Invention
PRC
Apply on 17 March 2005
Has passed initial exam
 
Invention
30 Countries and Regions
 
Apply on June 2005
Obtain pass notice for initial exam of Europe Union and other 7 countries:
Brazil (acceptance No. P10502653-9), Russia(2005118845), Korea (2005-0056783),
Singapore (2005039417), Europe Union (05013515.1/EP05013515), The United Arab
Emirates(GCC/P/2005/4854) and India (1629/DEL/2005)





 
-2-

--------------------------------------------------------------------------------

 


Schedule 2:


Name List of PRC Subsidiaries of Party A


   

1 、
Winner Industries (Shenzhen) Co., Ltd.

2  、  
Winner Medical & Textile Ltd. Zhuhai

3  、  
Winner Medical & Textile Ltd. Jingmen

4  、  
Winner Medical & Textile Ltd. Tianmen

5  、  
Hubei Winner Textiles Co., Ltd.

6  、  
Winner Medical & Textile Ltd. Yichang

7  、  
Winner Medical & Textile Ltd. Jiayu

8  、  
Winner Medical & Textile Ltd. Chongyang

9  、  
Winner Medical (Huanggang) Co., Ltd.

10  、  
L+L Healthcare Hubei Co., Ltd.

11  、  
Shanghai Winner Medical Apparatus Co., Ltd.

12  、
Chongyang Wenqiang Medical Treatment Materials Co., Ltd. (Under Liquidation)

   

   

 

-3-

--------------------------------------------------------------------------------